DETAILED ACTION
Notice of Pre-A/A or A/A Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .


Receipt is acknowledged of claims filed on 04/30/2021


Claims 1-12 are presented for examination.

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 8 are allowable in view of any of the references search
below considered to be closest to the applicant subject matter and does not teach at
least one of the following similar limitations of claim 1 nor the combination thereof.
"
A method for downloading a subscription profile into a subscriber identification module
of a target mobile terminal,
the method performed by the target mobile terminal comprising:
sending a combined authentication and profile transfer request to an authentication


receiving, by the target mobile terminal, a response message containing an activation
code;


sending, by the target mobile terminal, a request to download the subscription
profile to a provisioning equipment item,
the download request comprising the activation code; and
following a positive verification of the activation code by the
provisioning equipment item,

downloading the subscription profile into the subscriber identification module of the
target mobile terminal."

Therefore, claims 1-12 are considered novel and non-obvious and are therefore
allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the

(571 )272-3037. The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.


/GARY LAFONTANT/Examiner, Art Unit 2646